DETAILED ACTION
Response to Amendment
In view of the amendments to claim 1, the 35 U.S.C. 112 rejections to the claims have been modified. These changes were necessitated by these amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 1, the claim sets forth “[a]n alloy for a sliding member, the alloy consisting essentially of…” while also setting forth that “the balance consisting of Cu…” These phrases render the claim indefinite since the metes and bounds of this claim cannot be determined. 
The transitional phrase “consisting essentially of” limits the scope of the claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. (MPEP 2111.03,III) A “consisting essentially of” claim occupies a middle ground between closed claims that are written in a “consisting of” format and fully open claims that are drafted in a “comprising” format. (MPEP 2111.03,III) 
Therefore, when the phrase “the alloy consisting essentially of” in the preamble, the alloy would allow for the specified elements being present and those that do not materially affect the basic and novel characteristics of the claimed invention.
The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. (MPEP 2111.03,II) Therefore, the balance beyond those elements set forth within the instant claim would be excluded. 
The use of these different transitional phrases is inconsistent as currently set forth within the instant claims. Accordingly, the claim limitations are inconsistent in whether unrecited elements may or may not be present. The claim allows for additional elements to be present by the use of the phrase “consisting essentially of” while simultaneously excluding additional elements from being present by the use of the phrase “consisting of”. Hence, it is unclear whether or not unrecited elements may or may not be present. 
For the purposes of examination, the Office is interpreting these limitations under the broader “consisting essentially of” language following the preamble and interpreting this claim such that unrecited elements are allowed to be present. 
Dependent claims 3-8 depend from independent claim 1 and incorporate the limitations therein. Therefore, claim 3-8 are rejected for the reasons set forth above in regards to independent claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8,993,493 (Mukai).
Mukai is directed to lead-free copper-bismuth based sintered material. (Abstract) The sliding parts may be various types, including a plain bearing for an automotive engine, a bush for a machine tool, and a plain bearing for a marine engine. (2:63-67) A metallic overlay such as tin and a resinous overlay may be applied. (5:64-67) 
The sintered material is provided on a backing steel. (5:31-34) In particular, Mukai sets forth the following ranges for the sintered material. 

Claim 1
Mukai
(3:6-28) 
Tin
5.5-10
1-15
Nickel
2-7
3-10
Bismuth
1-5
0.5-15
Silver
0-0.3
Up to 5
Copper
Balance
Balance


The effects of the respective elements added to the alloy composition and also other optional elements that may be included within the alloy composition are known and set forth within this reference. For example, the tin enhances the strength, nickel also enhances the strength, silver forms an Ag-Sn concentrated layer or a Bi-Ag eutectic. (3:10-28) 
These ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established with regard to the compositional ranges. 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
In producing the sliding product, a powder is sprayed onto a backing steel and sintered at 700 to 1000 degrees C in an inert protective atmosphere. (5:31-64) Mukai teaches producing the products by spraying a powder composition onto a backing steel sheet and then sintering the powder at 850 degrees C. (6:64-7:1) The sintered material was then rolled and then sintered under the same conditions. (7:1-2) 
This appears to be the same or substantially similar to the conditions utilized to produce the claimed products. In particular, the composition of the products appears to play a role in the formation of the particular properties of the resulting product, such as the grain sizes of the bismuth grains. (See Specification ¶16-¶24, in particular ¶24) The manufacturing method is show in Figure 5 of the instant application. A raw material powder of copper alloy is prepared and sprayed onto a backing metal. (Specification ¶25) Primary sintering is performed at a temperature of 850 degrees C. (Specification ¶25) Rolling is performed followed by secondary sintering. (¶25) 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed area ratios for the microstructures and grain sizes. In particular, when a composition is selected within the overlap between the prior art ranges and the claimed ranges and subjected to the production method of the prior art, it would appear that the resulting product would necessarily or inherently possess the characteristics of the claimed product.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,434,005 (Yokota).
In regards to independent claim 1 and dependent claims 3-5, Yokota is directed to a method of producing a lead-free copper alloy sliding material. (Abstract) The alloy sliding material is sprayed on a steel sheet. (4:63-67) The plain bearing can be used for a bush of an automatic transmission. (8:24-27) 
The alloy contains, by mass percent, the following composition:

Claim 1
Yokota
(2:44-49 and 3:12-15) 
Tin
5.5-10
1-15
Nickel
2-7
0.1-5.0
Bismuth
1-5
0.5-15
Silver
0-0.3
0.05-5.0
Copper
Balance
Balance


Tin is a component of the copper alloy and improves it strength and corrosion resistance against a corrosive component contained in lubricant oil or the like. (2:53-56) Bismuth reduces the hardness of the copper alloy as a whole and improves conformability. (2:63-64) Bismuth also suppresses adhesion of copper to the mating shaft and thus improves seizure resistance. (2:64-66) Silver and bismuth form an eutectic, so that bismuth brings about the low adhesion. (3:4-5) Nickel improves the strength of the copper alloy and corrosion resistance against lubricant oil or the like. (3:16-17) 
These ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established with regard to the compositional ranges. 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
The starting powder of Yokota is sprayed on a backing metal in the form of a steel sheet and is sintered at 700 to 900 degrees C. (4:63-67) The sintering process is repeated twice. (4:67) The powder may also be sprayed on a backing metal, sintered, rolled, and then re-sintered carried out in the same conditions as the sintering. (5:10-13) 
This appears to be the same or substantially similar to the conditions utilized to produce the claimed products. In particular, the composition of the products appears to play a role in the formation of the particular properties of the resulting product, such as the grain sizes of the bismuth grains. (See Specification ¶16-¶24, in particular ¶24) The manufacturing method is show in Figure 5 of the instant application. A raw material powder of copper alloy is prepared and sprayed onto a backing metal. (Specification ¶25) Primary sintering is performed at a temperature of 850 degrees C. (Specification ¶25) Rolling is performed followed by secondary sintering. (¶25) 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed area ratios for the microstructures and grain sizes. In particular, when a composition is selected within the overlap between the prior art ranges and the claimed ranges and subjected to the production method of the prior art, it would appear that the resulting product would necessarily or inherently possess the characteristics of the claimed product.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,652,675 (Sakai).
In regards to independent claim 1 and dependent claims 3-8, Sakai is directed to a copper alloy sliding material. (Abstract) The copper alloy sliding material can be provided on a back metal for use as a plain bearing. (3:25-29) The plain bearing can be used for high speed and high power engines for motor vehicles. (3:28-29) When it is applied to such an engine, it exhibits good properties of anti-seizure, wear resistance, and load carrying capacity under hard operational conditions. (3:29-32) An overlay layer of metal and/or resin can be provided on the copper alloy sliding material. (3:33-37) 
The copper alloy sliding material is a sintered alloy. (2:30-35) The composition includes:

Claim 1
Sakai
(2:30-35)
Tin
5.5-10
0.5-15
Nickel
2-7
0.5-10
Bismuth
1-5
1-10
Silver
0-0.3
0.1-10
Copper
Balance
Balance


The tin strengthens the alloy matrix thereby improving the fatigue resistance property of the alloy. (2:50-51) The nickel and silver produce intermetallic compounds to strengthen the alloy matrix thereby improving the fatigue resistance property of the alloy. (2:61-64) Bismuth forms a liquid bismuth-phase during sintering to promote the sintering reaction. (3:6-8)
The ranges for the components within the alloy overlap the claimed ranges. Therefore, a case of prima facie obviousness has been established. 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Saiki teaches that an alloy powder is uniformly spread on a steel plate of which surface is plated with copper. (4:21-23) The steel plate with the alloy powder is heated at a temperature of 800 to 920 degrees C in a reduction atmosphere for about 15 minutes for sintering the alloy powder. (4:24-26) The steel plate with a sintering layer is subjected to rolling. (4:26-27) The rolled plate is again heated in order to further sinter the sintering layer, so that a bimetal plate is produced, in which a layer of the copper alloy sliding material is provided on the steel plate. (4:27-30) 
This appears to be the same or substantially similar to the conditions utilized to produce the claimed products. In particular, the composition of the products appears to play a role in the formation of the particular properties of the resulting product, such as the grain sizes of the bismuth grains. (See Specification ¶16-¶24, in particular ¶24) The manufacturing method is show in Figure 5 of the instant application. A raw material powder of copper alloy is prepared and sprayed onto a backing metal. (Specification ¶25) Primary sintering is performed at a temperature of 850 degrees C. (Specification ¶25) Rolling is performed followed by secondary sintering. (¶25) 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed area ratios for the microstructures and grain sizes. In particular, when a composition is selected within the overlap between the prior art ranges and the claimed ranges and subjected to the production method of the prior art, it would appear that the resulting product would necessarily or inherently possess the characteristics of the claimed product.

Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that Mukai may include optional components. Applicant further argues that Mukai sets forth too many possible combinations of the components for the list to fairly teach or suggest the claimed invention. 
This argument is not found to be persuasive. 
A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. (MPEP 2141.03,I) The hypothetical person having ordinary skill in the art to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art. Id.
Mukai sets forth the effects of the respective elements within the composition. For example, tin enhances the strength (3:11-12), nickel also enhances the strength (3:13-14), and silver is dissolved into the copper matrix and forms Ag-Sn concentrated layer or a Bi-Ag eutectic (3:13-16). The effects of other optional elements are also discussed within this reference. (see 3:10-38) Therefore, Mukai provides guidance for one of ordinary skill in the art to select appropriate elements based upon this guidance and utilizing the capability and understanding of one of ordinary skill in the art. 

Applicant argues Yokota discloses a Cu based alloy including Sn, Bi, and Ag. Yokota describes the alloy may include optional components. Applicant points to the examples of Table 1 that only 9 and 12 include 2-7 wt. % nickel which also include AlN. 
This argument is not found to be persuasive. 
The use of patents as references is not limited to what patentees describe as their own inventions or to the problems with which they are concerned.  MPEP 2123.  They are part of the literature of the art, relevant for all they contain.  Id.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Id.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Id.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Id.  
As set forth above, Yokota sets forth compositional ranges that overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. The disclosed examples do not constitute a teaching away from this broader disclosure. Therefore, Applicant has failed to rebut the prima facie case of obviousness. 

Applicant argues that Sakai basically discloses a Cu-based alloy having Pb-phase islands and/or Bi-phase islands. Sakai discloses that the alloy includes (a) Sn, (b) Ni and/or Ag, and (c) Pb and/or Bi. Sakai sets forth examples within Table 1, which do not fall within the claimed ranges. 
This argument is not found to be persuasive. 
The use of patents as references is not limited to what patentees describe as their own inventions or to the problems with which they are concerned.  MPEP 2123.  They are part of the literature of the art, relevant for all they contain.  Id.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Id.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Id.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Id.  
As set forth above, Sakai sets forth compositional ranges that overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. The disclosed examples do not constitute a teaching away from this broader disclosure. Therefore, Applicant has failed to rebut the prima facie case of obviousness. 

Applicant argues that none of the references disclose the claimed area ratio of Ni-Sn intermetallic compound in the cross section. 
This argument is not found to be persuasive.
As set forth within the rejections, the applied prior art set forth products that are produced by identical or substantially identical processes. In such cases, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Applicant has not met this burden.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784